This is a companion case to the cause styled, Citizens Savings Bank 
Trust Company et al. v. Spencer et al., 105 S.W.2d 671, numbered 4727 in this court, which was this day decided.
What we have said in the opinion in cause No. 4727 disposes of the questions presented in this record.
The money judgment against the savings bank and the receiver in favor of the bank is reversed and here rendered for appellants.
The judgment allowing the bank 10 per cent. interest on the taxes paid is reversed and here reformed so as to allow the bank to recover only legal interest on the amount of the taxes paid.
In all other respects, the judgment is affirmed.
The bank's motion to dismiss the appeal is overruled. *Page 681